Citation Nr: 0729373	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-24 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to benefits under 38 U.S.C.A. 
§ 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  He served in the Republic of Vietnam during the 
Vietnam Era.  The appellant is the veteran's son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In July 2007, the veteran, his spouse and 
his son appeared and testified at a Travel Board hearing held 
at the New Orleans, Louisiana, RO.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  An unappealed RO rating decision in August 2000 denied 
entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida on the basis that there was no 
competent evidence the appellant had a form or manifestation 
of spina bifida.

3.  Evidence of record since the RO's August 2000 decision is 
not new and material as it does not include competent 
evidence suggesting that the appellant has a form or 
manifestation of spina bifida.


CONCLUSIONS OF LAW

1.  The RO's August 2000 rating decision that denied a claim 
of entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence added to the record subsequent to the RO's 
August 2000 rating decision is not new and material; the 
claim is not reopened.  38 U.S.C.A. §§ 1802, 1805, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.814(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  At the outset, the Board has 
an obligation to assess its jurisdiction to review the case 
irregardless of findings by the RO.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  An RO rating decision in August 
2000 denied a claim of entitlement to benefits under 38 
U.S.C.A. § 1805 for a child born with spina bifida on the 
basis that there was no competent evidence the appellant had 
a form or manifestation of spina bifida.  An RO letter in 
August 2000 informed the appellant of its decision and his 
appellate rights.  He did not initiate an appeal with this 
decision within one year of notice of decision.  The claim, 
therefore, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The appellant filed a claim to reopen in March 2003, and this 
appeal ensues from a September 2003 RO rating decision that 
denied the claim.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
However, if the claimant can thereafter present new and 
material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Chapter 18 of the United States Code provides for benefits 
for the children of Vietnam Veterans who are born with spina 
bifida.  The conditions covered include all forms and 
manifestations of spina bifida except spina bifida occulta.  
38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 3.814(c)(3) 
(2007).  VA's General Counsel has held that, for purposes of 
Chapter 18 benefits, the term spina bifida refers to a 
defective closure of the bony encasement of the spinal cord.  
VAOPGCPREC 5-99 (May 3, 1999).  See also Jones v. Principi, 
16 Vet. App. 219, 225-26 (2002).  VA shall pay a monthly 
allowance, based upon the level of disability, to or for a 
child who has been determined to be suffering from spina 
bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. 
§ 1805(a) (West 2002); 38 C.F.R. § 3.814(a) (2007).

A claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2006).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  The benefit of the doubt rule, however, does 
not apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Evidence of record before the RO in August 2000 included the 
May 2000 application for benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida wherein the veteran and 
his spouse asserted the appellant had been diagnosed with 
spina bifida and hydrocephalus at birth.  Treatment records 
from Charity Hospital showed that the appellant was born in 
September 1982 with agenesis (absence) of corpus callosum, 
mental retardation, spastic quadriplegia and seizures.  
Corpus callosum is defined as an arched mass of white matter 
connecting the cerebral hemispheres.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 380 (28th ed. 1994).  A July 2000 statement 
from Dr. T.A., of Tulane University indicated that, as a 
complication of his wheel-chair bound status, the appellant 
developed scoliosis that required orthopedic surgery.  

Additional information included a VA publication indicating 
that spina bifida was the most frequently occurring 
permanently disabling birth defect.  Neural tube defects 
(NTDs) were birth defects involving the incomplete 
development of the brain, spinal cord and/or protective 
coverings for those organs.  Spina bifida, the most common 
NTD, resulted from failure of the spine to close properly 
during the first month of pregnancy.  It was noted that many 
individuals with spina bifida suffered with hydrocephalus, 
fluid in the brain.  Studies from the National Academy of 
Sciences Institute of Medicine (IOM) indicated that 
herbicide/dioxin exposure indicated an increased risk for 
spina bifida, but no similar pattern of association was found 
for anencephaly.

Evidence of record since the RO's August 2000 decision 
includes more complete treatment records of the appellant 
from Charity Hospital, Dr. T.A., of Tulane University and the 
State of Louisiana Children's Special Health Services.  These 
records confirm diagnoses of agenesis of corpus callosum, 
mental retardation spastic quadriplegia and seizures.  A 
September 1982 clinical record described congenital brain 
malformation consisting of agenesis of corpus callosum with 
gray matter heterotopia.  Additional diagnoses include static 
encephalopathy, cerebral palsy, macrocephaly (enlarged head) 
with frontal bossing and hypertelorism.  A February 1985 
evaluation reported no obvious curvature, deformity or skin 
changes of the spine.

The appellant has argued that the diagnosis of hydrocephalus 
is synonymous with, or directly related to, a diagnosis of 
spina bifida.  Treatise information from the National 
Institute of Neurological Disorders and Stroke (NINDS) 
defines agenesis of the corpus callosum (ACC) as a birth 
defect in which the structure connecting the two hemispheres 
of the brain (corpus callosum) was partially or complete 
absent.  ACC could occur as an isolated condition, or in 
combination with other cerebral abnormalities.  Children with 
the most severe brain malformations may have intellectual 
retardation, seizures, hydrocephalus and spasticity.  Another 
article provided by Children's Hospital indicated that ACC 
was usually inherited as either an autosomal recessive trait 
or X-linked dominant trait.  Other causes included infection 
during pregnancy leading to developmental disturbance of the 
fetal brain.  Impairment of mental and physical development, 
and/or accumulation of fluid in the skull (hydrocephalus), 
was symptomatic of the early onset type of disorder.  It was 
further noted that agenesis of corpus callosum could occur in 
conjunction with spina bifida, which referred to an open (or 
nonfused) spine.

The matter initially before the Board concerns whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2007).  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  In order to reopen 
the claim, the appellant must cure the previous evidentiary 
defect by presenting new and material evidence on the issue 
of whether he has a form or manifestation of spina bifida.  
The newly submitted evidence is not material to the basis for 
the previous final denial.  The newly submitted evidence, 
when viewed by itself or in conjunction with evidence 
previously of record, does not include any competent medical 
opinion that the appellant's birth defect is a form or 
manifestation of spina bifida.  The belief by the appellant 
and his parents that his ACC with possible hydrocephalus is a 
form or manifestation of spina bifida, while well-
intentioned, does not constitute competent evidence 
supportive of the claim.  This is so because they are not 
shown to possess the requisite medical training to speak to 
the issues of medical diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) 
(2007).

The medical treatise information provided indicates that the 
appellant manifests a birth defect of the brain and not a 
neural tube defect of the spine.  Certainly, there is no 
evidence or argument that the appellant's diagnosed 
conditions come within the definition "spina bifida" (or 
open spine) as defined by VA's General Counsel.  See 
VAOPGCPREC 5-99 (May 3, 1999).  As referenced in Jones, the 
legislative history of 38 U.S.C.A. § 1805 and VAOPGCPREC 5-99 
do not directly define what constitutes a "form" or 
"manifestation" of spina bifida.  It is clear that the 
legislation was enacted in response to the IOM study 
concluding that herbicide/dioxin exposure indicated an 
increased risk for spina bifida, but not for anencephaly.  
See Jones, 16 Vet. App. at 224-26.  Agenesis corpus callosum 
was not referenced in the legislative history, and there is 
no treatise information provided by the appellant indicating 
that such condition is a form or manifestation of spina 
bifida.  At best, the treatise information indicates that 
agenesis of corpus callosum can occur "in conjunction" with 
spina bifida clearly referring to the conditions as separate 
and distinct from each other.  Unfortunately for the 
appellant, benefits under 38 U.S.C.A. § 1805 is not 
authorized for his type of congenital defect.  As a matter of 
law, the appellant lacks eligibility for the benefit being 
sought.  The claim, accordingly, must be denied.

In so deciding, the Board has reviewed the notices and 
development of the case to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA, in 
part, describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2007).  A section 5103 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

An March 2003 RO letter that preceded the initial 
adjudication advised the appellant of the types of evidence 
and/or information deemed necessary to substantiate the claim 
and the relative duties upon himself and VA in developing the 
claim, to include submitting all evidence in his possession 
that pertained to the claim.  This notice did not notify the 
claimant that the claim was subject to the new and material 
standard, and did not notify the claimant of the previous 
basis for denial.  See Kent v. Nicholson, 19 Vet. App. 473 
(2006).  This letter, however, specifically advised the 
appellant that Chapter 18 benefits were predicated on having 
a form or manifestation of spina bifida, and he was provided 
a medical definition of spina bifida.  The lack of evidence 
establishing a form or manifestation of spina bifida formed 
the basis for the previous final denial, and it is obvious 
from the arguments submitted by the appellant that this 
constituted the dispositive issue on appeal.  A notice error 
is harmless when a claimant has demonstrated actual knowledge 
of the evidentiary requirements.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  As the claim remains denied, 
any issue with respect to notifying the claimant of the 
criteria for establishing an effective date of award is moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As it 
is clear from the record that there is no possibility that 
the appellant's diagnosed conditions could possibly fall 
within the definition of spina bifida as defined in 
38 U.S.C.A. § 1805, any further notice or development of the 
claim would be futile as the appellant is ineligible for the 
benefits sought as a matter of law.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); VAOPGCPREC 5-2004 (June 23, 2004).  See also 
Johnson v. Brown, 8 Vet. App. 423, 427 (1995) (there no duty 
to obtain records which, if stating what is claimed by the 
appellant, would not provide the requisite evidence to 
substantiate the claim).


ORDER

New and material evidence not having been presented, the 
claim of entitlement to benefits under 38 U.S.C.A. § 1805 for 
a child born with spina bifida is not reopened.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


